 
 
SEPARATION, CONSULTING, & NON-COMPETE AGREEMENT
 
This Separation, Consulting, and Non-compete Agreement (the “Agreement”) is
entered into between Richard T. Fedor, a resident of Connecticut (the
“Consultant”), and GameTech International, Inc., a Delaware corporation
(“Company”), effective as of the 18th day of November, 2010 (the “Effective
Date”).
 
WHEREAS, the Consultant currently serves as an employee and director of the
Company and desires to cease employment with the Company and resign as a
director of the Company upon the terms and subject to the conditions set forth
herein; and
 
WHEREAS, the Company desires to obtain the benefit of the Consultant’s knowledge
and experience by retaining the Consultant, and the Consultant desires to be
retained by the Company, upon the terms and subject to the conditions set forth
herein;
 
WHEREAS, the Board of Directors of the Company believe it to be in the best
interest of the Company to enter into this Agreement;
 
WHEREAS, the Chairman of the Compensation & Nominating Committees of the Company
has directed and authorized the Company’s Chief Restructuring Officer to
negotiate the terms of this Agreement with the Consultant;
 
NOW, THEREFORE, in consideration of the mutual promises and agreements contained
herein, the adequacy and sufficiency of which are hereby acknowledged, the
Company and the Consultant hereby agree as follows:
 
1.  
Termination of Employment; Resignation as a Director and Chairman of the Board.
The Consultant hereby resigns as an employee of the Company, a director of the
Company, as Chairman of the Board of Directors, and from all other positions, if
any, with the Company, in each case effective on December 1, 2010 (the
“Employment Termination Date”).

 
2.  
Consulting Period. The Company hereby retains the Consultant as a consultant to
the Company, and the Consultant hereby agrees to be retained by the Company,
upon the terms and subject to the conditions hereof for the period commencing on
the Employment Termination Date and continuing for a period of three (3) years
thereafter, unless earlier terminated pursuant to the provisions of this
Agreement (the “Consulting Period”).

 
3.  
Consulting Services. During the Consulting Period, the Consultant shall make
himself available to perform consulting services with respect to the business
conducted by the Company. Such consulting services shall be related to such
matters as the Chairman, the Chief Executive Officer, and the Chief
Restructuring Officer of the Company may designate from time to time, and are
expected to include advisement with respect to strategic and regulatory matters,
product development, and litigation assistance with any investigation, inquiry,
litigation or other proceeding in which the Company is or may become involved,
and which arises out of facts and circumstances known to the Consultant (and
without regard to whether the Consultant is a party thereto).  The Consultant
shall comply with reasonable requests for the Consultant’s services and shall
devote reasonable time and his reasonable best efforts, skill and attention to
the performance of such consulting services; which are expected to include
participating in monthly meetings with the Company’s Chief Executive Officer
and/or Chief Restructuring Officer and attending meetings of the board of
directors.  The Company shall provide to the Consultant from time to time, in
writing, with a designated executive at the Company for administrative reporting
purposes and to coordinate the services to be provided hereunder.

 
4.  
Compensation, Separation Payments, and Benefits.

 
(a)  
Compensation. As compensation for the consulting services to be performed by the
Consultant as set out in Section 3, as consideration for the release of claims
set out in Section 11, and as consideration for the Consultant’s continued
compliance with the restrictive covenants set out in Section 6, the Company
shall pay the Consultant a fee of One-hundred and Twenty Thousand Dollars
($120,000) per annum during the Consulting Period, which shall be paid in equal
bi-weekly installments. During the Consulting Period, the Company shall
reimburse the Consultant for all reasonable expenses incurred by the Consultant
in performing the consulting services hereunder which have been pre-approved by
the Chief Executive Officer and Chief Financial Officer of the Company and which
are proper pursuant to the Company’s expense reimbursement policy.

 
 
(b)  
Separation Payment. In consideration for the Consultant’s continued compliance
with those restrictive covenants set out in Section 6 that by their express
terms are intended to survive the Consulting Period, the Company shall pay the
Consultant a fee of Sixty Thousand Dollars ($60,000) per annum, payable in equal
bi-weekly installments (the “Separation Payments”), beginning upon the
expiration of the Consulting Period and continuing thereafter until Consultant’s
death.



 
(c)  
Continued Medical Benefits.  As compensation for the consulting services to be
performed by the Consultant as set out in Section 3, as consideration for the
release of claims set out in Section 11, and as consideration for the
Consultant’s continued compliance with the restrictive covenants set out in
Section 6, the Company shall provide the Consultant with the following medical
benefits:

 
(i)  
Group Health Insurance. During the Consulting Period; the Consultant shall be
entitled to the same medical benefits offered to the Consultant prior to the
Employment Termination Date, meaning, the Consultant (and his eligible
dependent(s)) shall remain enrolled or remain eligible to enroll in the
Company’s group health, dental, and vision plans that are offered to employees
of the Company; and the Company shall continue to reimburse Consultant for all
out-of-pocket medical expenses in an amount not to exceed $1,500 per month.  In
order to receive reimbursement for any out-of-pocket medical expenses, the
Consultant shall submit a written request for reimbursement and satisfactory
proof of payment to the Company within thirty (30) calendar days of the date the
Consultant incurs each out-of-pocket medical expense;

 
(ii)  
COBRA Continuation Coverage. Following the Consulting Period, the date of which
will serve as a “qualifying event” under the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”), the Company shall reimburse the Consultant for
insurance premiums under COBRA for continuation of medical benefits for the
Consultant and his dependents who are eligible beneficiaries as defined under
COBRA for the entire period the Consultant is eligible for COBRA continuation
coverage.  As a condition precedent to the Consultant’s receipt of this benefit,
the Consultant and eligible beneficiaries must elect COBRA continuation coverage
within the period allowed by law and must tender written proof of payment of
insurance premiums for COBRA continuation coverage to the Company.  The
Consultant shall submit a request for reimbursement and proof in writing to the
Company within thirty (30) calendar days of the date the Consultant makes each
premium payment.  The Company shall tender reimbursement to the Consultant for
insurance premiums for COBRA continuation coverage required under this
Agreement, pursuant to its normal and customary expense reimbursement practices;
and

 
(iii)  
Supplemental Medical Insurance.  After the Consultant is no longer eligible to
receive COBRA continuation coverage, which should be after 18 months time, and
for the remainder of the Consultant’s lifetime, the Company shall reimburse the
Consultant for Medicare coverage costs and supplemental insurance premiums for a
private medical insurance policy for the Consultant and his spouse (which shall
be supplemental to Medicare coverage) up to an amount not to exceed $20,000.00
per year plus a cost of living adjustment based on the average annualized
medical care component of the National Consumer Price Index, but in no event to
exceed 8% per year, provided the Consultant complies with the procedures for
seeking reimbursement described earlier in this Section 4(c).  The Company and
Consultant each acknowledge that uncertainty exists as to the state and federal
legislation that governs healthcare and healthcare insurance and the healthcare
and healthcare insurance options that will be available in the future and agree
that if legislations or other circumstances render the amount set forth herein
to be inadequate, the parties will negotiate in good faith to amend the terms of
this Section 4(c)(iii).

 
(iv)  
Notwithstanding any of the foregoing, the Company’s obligation to reimburse the
Consultant for COBRA coverage, Medicare costs and supplemental medical insurance
premiums for the Consultant and his spouse shall be suspended if at any time the
Consultant obtains medical benefits through other employment.  For purposes of
this section, the Consultant’s spouse is defined as his wife as of the date of
his execution of this Agreement. The Consultant agrees to provide any and all
information required by the Company to administer this Section within thirty
(30) calendar days of such request by the Company. To the extent that the
benefits described in this Section 4(c) constitute taxable income to the
Consultant, the Company shall report as income to the Consultant for federal and
state income tax purposes the value of the benefits.

 


(d)  
Equity Awards. The Company acknowledges and agrees that the services to be
provided pursuant to this Agreement constitute “Continuous Service” to the
Company for purposes of any outstanding equity award previously granted to the
Consultant.  Accordingly, any equity awards previously granted to the Consultant
shall continue to vest for the duration of the Consulting Period and shall be
exercisable during and following the Consulting Period in accordance with the
terms and conditions of each equity award agreement between the Company and the
Consultant. Furthermore, the Company agrees that it shall not exercise negative
discretion to alter the terms and conditions of any of Consultant’s outstanding
equity awards.

 
(e)  
Taxes. The Consultant acknowledges that all amounts and the value of all
benefits set forth in this Section 4 are subject to any applicable federal,
state and local deductions, withholdings, payroll and other taxes.

 
5.  
Independent Contractor Status. The Consultant shall perform the consulting
services described in Section 3 hereof as an independent contractor. The
Consultant shall not, by virtue of being a consultant hereunder, hold himself
out to be an employee or officer of the Company and shall not be eligible to
receive any employee benefits for which officers or other employees of the
Company are eligible at any time, except those benefits specifically provided
for in Section 4.

 
6.  
Restrictive Covenants. The Consultant acknowledges that absent Consultant’s
agreement to comply with the restrictive covenants set out in this Section 6,
the Company would not be agreeable to paying the compensation set out in this
Agreement. The Consultant further acknowledges that (i) the Company is engaged
in a highly competitive business, that the Company has made substantial
investments of time and capital in the development of its business and the
goodwill associated with its business and will continue to make such substantial
investments, (ii) that during the period that he was employed by the Company and
during the Consulting Period he became or will become familiar with Confidential
Information concerning the Company, (iii) that his services have been and will
be of special, unique and extraordinary value to the Company, and (iv) the value
of the compensation and benefits set forth in Section 4 hereof are adequate for
and support the Consultant’s promises to to comply with the restrictive
covenants set forth below. Accordingly, in order to protect Company against
possible injury or damage, the Consultant agrees as follows:

 
(a)  
Non-Disclosure and Confidentiality. The Consultant acknowledges that as a result
of his employment and role with the Company, he has used, acquired and added to
Confidential Information relating to Company which is material and proprietary
to Company. The Consultant further acknowledges and agrees that he shall not, at
any time, make use of, divulge, or disclose, directly or indirectly, any
(i) trade secret or other confidential or secret information of the Company,
including, without limitation, purchasing or other business methodologies,
business plans, acquisition plans, customer or marketing information, sales
methods, information systems or product development, or (ii) other technical,
business, proprietary or financial information of the Company not available to
the public generally or to the competitors of the Company (“Confidential
Information”), except to the extent that such Confidential Information
(a) becomes a matter of public record, is disclosed by the Company, or is
reported to the general public through the media other than as a result of any
act or omission of the Consultant, (b) is required to be disclosed by any law,
regulation or order of any court or regulatory commission, department or agency,
provided that the Consultant gives prompt notice of such requirement to the
Company to enable the Company to seek an appropriate protective order, or (c) is
necessary to perform properly the Consultant’s duties under this Agreement.
Promptly following the termination of the Consulting Period, the Consultant
shall surrender to the Company all records, memoranda, notes, plans, reports,
other documents and data, whether in tangible or electronic form, which
constitute Confidential Information which he may then possess or have under his
control, together with all copies thereof.

 
(b)  
Communications. The Consultant agrees that he shall not in any manner, directly
or indirectly, without the prior written approval and consent of the Company’s
Chairman, Chief Executive Officer, or Chief Restructuring Officer: act or hold
himself out to be an employee, officer, or executive of the Company or otherwise
act as a representative of the Company or communicate with third parties on
behalf of the Company.

 
(c)  
Non-compete. The Consultant agrees that during the Consulting Period he shall
not in any manner, directly or indirectly, through any person, firm or
corporation, alone or as a member of a partnership or as an officer, director,
stockholder, investor or employee of or consultant to any other corporation or
enterprise; engage in the business of developing, marketing, selling or
supporting technology to or for gaming businesses in which the Company engages
in or in which the Company has an actual intention, as evidenced by the
Company's written business plans, to engage in, within any geographic area in
which the Company is then conducting such business.  Nothing in this Section 6
shall prohibit the Consultant from being (i) a stockholder in a mutual fund or a
diversified investment company or (ii) a passive owner of not more than three
percent of the outstanding stock of any class of securities of a corporation,
which are publicly traded, so long as the Consultant has no active participation
in the business of such corporation.

 
(d)  
Non-solicitation. The Consultant agrees that he shall not, at any time, in any
manner, directly or indirectly (i) induce or attempt to induce or solicit any
employee of the Company to terminate or abandon his or her employment for any
purpose whatsoever or (ii) induce or solicit, or attempt to induce or solicit,
any supplier, distributor, or other individual, corporation or other business
organization having a business relationship with the Company to cease doing
business with the Company, or interfere with the relationship between any such
supplier, distributor, or other person and the Company. The foregoing
prohibitions shall not be deemed violated by virtue of general mass
solicitations of employment by Consultant not specifically directed toward
Company employees.

 
(e)  
Non-disparagement. The Consultant agrees that neither he nor anyone acting on
his behalf will make any disparaging comments regarding the Company, any of its
products, or any of its officers or directors to any third party. The Company
agrees that neither it nor any of its officers or directors in their capacities
as officers or directors will make disparaging comments regarding the Consultant
to any third party.

 
(f)  
Right of First Refusal to Purchase Common Stock.  The Consultant agrees that he
shall not, at any time, sell, transfer, or otherwise dispose of any shares of
common stock or other securities of the Company without first providing the
Company with: (i) written notice, at least ten (10) business days prior to any
such transaction; and (ii) the opportunity to purchase the same number of shares
pursuant to the same terms that have been offered to the Consultant, within the
10 business day notice period provided herein.  If any proposed sale, transfer,
or disposition is between the Consultant and a private party, the Consultant’s
notice to the Company as required herein must identify the buyer, the quantity,
the price, and any other material terms. If the Consultant intends to sell or
dispose of shares in a public market and the Company exercises its right to
purchase those shares, the purchase price per share shall be the greater of the
market price at the close of business on: (x) the date the notice required by
this Section 6(g) is received by the Company, or (y) on the date that the
Company provides notice to the Consultant that it has elected to exercise its
right to purchase the shares.

 
(g)  
If, at any time of enforcement of this Section 6, a court holds that the
restrictions stated herein are unreasonable under circumstances then existing,
the parties hereto agree that the maximum period, scope or geographical area
reasonable under such circumstances shall be substituted for the stated period,
scope or area and that the court shall be allowed to revise the restrictions
contained herein to cover the maximum period, scope and area permitted by law.

 
7.  
Return and Use of Company Property; Preservation of Records. Unless otherwise
mutually agreed by the parties, following the Consulting Period, the Consultant
will promptly return to the Company all Company property, including, but not
limited to, computers, credit cards, keys, and Company Confidential Information
(both written and electronic copies). The consultant may retain his Company
provided cell phone and number, provided that he assumes service costs related
to such device following the Consulting Period.  During the Consulting Period
and for a reasonable period thereafter, the Company shall preserve and maintain
records pertaining to Consultant’s employment and shall make such records
reasonably available to the Consultant during normal working hours.

 
8.  
Termination. In addition to any other remedies (including injunctive relief),
the Consultant agrees that if he breaches the restrictive covenants set forth in
Section 6 or any other material provision of this Agreement, the Company’s
obligations under this Agreement, including but not limited to its obligations
to make any remaining payments pursuant to Section 4 of this Agreement, shall
terminate upon written notice to the Consultant.  This Agreement and
Consultant’s obligations hereunder may be terminated at any time by the
Consultant upon written notice to the Company in the event that the Company
breaches any material provision of this Agreement.  In the event of termination
of this Agreement by the Consultant or the Company pursuant to this Section 8,
the Company shall pay to the Consultant any accrued and unpaid consulting fee
payable to the Consultant pursuant to Section 4 hereof and shall reimburse the
Consultant, in accordance with Section 4 hereof, for expenses incurred by the
Consultant prior to the date of such termination.

 
9.  
Enforcement. The parties hereto agree that the Company would be damaged
irreparably in the event that any provision of Section 6 of this Agreement were
not performed in accordance with its terms or were otherwise breached and that
money damages would be an inadequate remedy for any such nonperformance or
breach. Accordingly, the Company and its successors and permitted assigns shall
be entitled, in addition to other rights and remedies existing in their favor,
to an injunction or injunctions to prevent any breach or threatened breach of
any of such provisions and to enforce such provisions specifically (without
posting a bond or other security). The Consultant agrees that he will submit
himself to the personal jurisdiction of courts located in the State of Nevada in
any action by the Company to obtain interim injunctive or other relief.

 
10.  
Death After Effective Date. Should the Consultant die after the Effective Date
and prior to the termination of the Consulting Period, the Company will pay to
the Consultant’s estate any payments provided for in Section 4(a) above which
remain unpaid through the Consulting Period and all rights with respect to any
outstanding stock options/grants at the time of the Consultant’s death shall be
governed by the terms of the applicable stock award agreements.

 
11.  
Release of Claims. The Consultant, on behalf of himself and anyone claiming
through him, hereby releases and agrees not to sue the Company or any of its
subsidiaries, affiliates, other related entities (whether or not such entities
are wholly owned) or any of the past, present or future officers, directors,
administrators, trustees, fiduciaries, employees, agents, attorneys or
representatives thereof, or the predecessors, successors or assigns of each of
them (hereinafter jointly referred to as the “Released Parties”), with respect
to any and all known or unknown claims which the Consultant now has, has ever
had, or may in the future have, against any of the Released Parties for or
related in any way to anything occurring from the beginning of time up to and
including the date on which he signs this Agreement, including, without limiting
the generality of the foregoing, any and all claims which in any way result
from, arise out of, or relate to, the Consultant’s employment by any of the
Released Parties or the termination of such employment, including, but not
limited to, any and all claims for severance or termination payments under any
agreement between the Consultant and any of the Released Parties including,
without limitation, any program or arrangement of any of the Released Parties or
any claims that could have been asserted by the Consultant or on his behalf
against any of the Released Parties in any federal, state or local court,
commission, department or agency under any fair employment, contract or tort
law, or any other federal, state or local law, regulation or ordinance (as in
effect or amended from time to time), including, without limitation, the Age
Discrimination in Employment Act, Title VII of the Civil Rights Act of 1964, the
Employee Retirement Income Security Act of 1974, the Americans with Disabilities
Act, the Family and Medical Leave Act, or under any compensation, bonus,
severance, retirement or other benefit plan; provided, however, that nothing
contained in this Section 11 shall apply to, or release the Company from (a) any
obligation of the Company contained in this Agreement, (b) any vested or accrued
benefit under any plan or program of the Company in which the Consultant
participates, (c) any obligation which the Company may have to indemnify the
Consultant pursuant to separate agreement or its by-laws or (d) any obligation
which the Company may have to provide coverage to the Consultant pursuant to its
director and officer insurance policy with respect to actions or omissions of
the Consultant during his service as an officer and director of the Company. The
Consultant expressly represents and warrants that the Consultant is the sole
owner of the actual and alleged claims, demands, rights, causes of action and
other matters that are released herein, that the same have not been transferred
or assigned or caused to be transferred or assigned to any other person, firm,
corporation or other legal entity, and that the Consultant has the full right
and power to grant, execute and deliver the release, undertakings and agreements
contained herein.

 
12.  
Acknowledgment by the Consultant. By executing this Agreement, the Consultant
expressly acknowledges that he has read this Agreement carefully, that he fully
understands its terms and conditions, that he has been advised to and provided
with the opportunity to consult with independent counsel regarding the terms and
meaning of this Agreement, that he has had sufficient time to consider the terms
provided for in this Agreement, that no representations or inducements have been
made to him, and that he has signed the same knowingly and voluntarily.
Furthermore, the Consultant acknowledges that he has been advised he has 21 days
within which to decide whether or not to execute this Agreement and that he
intends to be legally bound by it.  During a period of seven days following the
date of the Consultant’s execution of this Agreement, the Consultant shall have
the right to revoke the release contained in Section 11 hereof of claims under
the Age Discrimination in Employment Act by serving within such period written
notice of revocation. If the Consultant exercises his rights under the preceding
sentence, he shall have no right to the amounts payable to him pursuant to
Section 4 of this Agreement.

 
13.  
Notices. All notices and other communications required or permitted hereunder
shall be in writing and shall be deemed given when (a) delivered personally or
by overnight courier to the following address of the other party hereto (or such
other address for such party as shall be specified by notice given pursuant to
this Section) or (b) sent by facsimile to the following facsimile number of the
other party hereto (or such other facsimile number for such party as shall be
specified by notice given pursuant to this Section), with the confirmatory copy
delivered by overnight courier to the address of such party pursuant to this
Section:

 
If to the Company, to:
 
GameTech International, Inc.
8850 Double Diamond Parkway
Reno, Nevada 89512
Attention: General Counsel
Facsimile Number: 775-850-6198
 
If to the Consultant, to:
 
Richard T. Fedor
 
At his address or to his facsimile number as it appears in the records of the
Company.
 
14.  
Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under applicable law or rule in any jurisdiction,
such invalidity, illegality or unenforceability shall not affect the validity,
legality or enforceability of any other provision of this Agreement or the
validity, legality or enforceability of such provision in any other
jurisdiction, but this Agreement shall be reformed, construed and enforced in
such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein.

 
15.  
Entire Agreement. This Agreement expresses and constitutes the entire agreement
and understanding between the parties with respect to the subject matter hereof
and supersedes and preempts any prior understandings, agreements or
representations by or between the parties, written or oral, which may have
related in any manner to the subject matter hereof. To avoid any
misunderstanding, each of the stock option agreements, restricted stock grant
agreements, and the Indemnity Agreement of February 12, 1998 between the
Consultant and the Company (and any other statutory or corporate indemnification
provided to a former director and officer) shall expressly survives the
execution of this Agreement.

 
16.  
Successors and Assigns. This Agreement shall be enforceable by the Consultant
and his heirs, executors, administrators and legal representatives, and by the
Company and its successors and assigns.

 
17.  
Governing Law. This Agreement shall be governed by and construed and enforced in
accordance with the internal laws of the State of Nevada without regard to
principles of conflict of laws.

 
18.  
Arbitration. Except as provided below, any dispute or controversy arising
between the parties to this Agreement involving the interpretation or
application of any provision of this Agreement, or arising out of this
Agreement, shall be submitted to arbitration in Reno, Nevada, pursuant to the
Commercial Rules (the “Rules”) of the American Arbitration Association (“AAA”)
by an arbitrator mutually agreed upon by the parties. Such arbitrator shall be
selected by the parties hereto in accordance with and within the period
specified by the Rules (“Arbitrator Designation Period”). In the event Company
and the Consultant are unable to agree on an arbitrator within the Arbitrator
Designation Period, AAA shall appoint a neutral arbitrator in accordance with
the Rules no later than ten (10) days following the expiration of the Arbitrator
Designation Period. The designated arbitrator shall not be an agent,
shareholder, relative or affiliate of Company or the Consultant. The arbitrator
may, in his or her discretion, award to the prevailing party its costs of the
proceeding, including attorneys’ fees and expenses. The decision of the
arbitrator shall be final and binding on the parties, and judgment upon the
decision may be entered in the state courts or federal courts having
jurisdiction over Washoe County, Nevada. Notwithstanding the foregoing, either
party shall have the right to institute an action against the other party in the
federal or state courts of Washoe County, Nevada seeking injunctive relief to
enjoin any continuing or threatened breach by the other party of any term of
this Agreement.

 
19.  
Amendment and Waiver. The provisions of this Agreement may be amended or waived
only by the written agreement of the Company and the Consultant, and no course
of conduct or failure or delay in enforcing the provisions of this Agreement
shall affect the validity, binding effect or enforceability of this Agreement.

 
20.  
Counterparts. This Agreement may be executed in two counterparts, each of which
shall be deemed to be an original and both of which together shall constitute
one and the same instrument.

 


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
 
Entered into this ____ day of November 2010 by the Consultant;
 

 
 
Richard T. Fedor
 


 
 
 
 
Entered  into this ______ day of November 2010 for GAMETECH INTERNATIONAL, INC.;
 
By:                                                                           
 
Name:                                                                           
 
Title:                                                                           
 

